Citation Nr: 0107465	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  90-46 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a claimed hearing 
loss.  

3.  Entitlement to service connection for the claimed 
residuals of a pinched nerve in the neck.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty from May 1951 to April 1953 
and May 1954 to April 1956.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1990 rating decision of the 
RO.  

In July 1991, the Board remanded the case for additional 
development.  

In April 1995, the veteran testified before this Member of 
the Board at a hearing held in Washington, D.C.  

Thereafter, the Board remanded the case in June 1995 and in 
February 2000 for additional development of the record.  






REMAND

In the February 2000 Remand, the Board instructed the RO to 
take steps to assist the veteran in his attempts to verify 
the claimed inservice stressor(s) that might have been 
related to his current PTSD.  Specifically, the RO was first 
requested to "contact the veteran in order to afford him 
another opportunity to provide additional information 
regarding the claimed stressors."  

Then, the RO was instructed to "review the claims folder 
thoroughly and prepare a summary of all stressors alleged by 
the veteran" and send it to the United States Armed Services 
Center for Research of Unit Records (USASCRUR) so that 
information could be obtained to corroborate the alleged 
stressors.  

The Board notes that the veteran did not respond to the RO's 
latest request for additional information regarding his 
stressors.  However, the RO did not complete the remaining 
directives of the February 2000 remand because USASCRUR 
(formerly known as ESG) was never contacted or requested to 
provide corroborating information based on updated stressor 
information.  

The Board is aware that the ESG had reviewed the veteran's 
statements regarding inservice stressors in 1993, but the 
veteran has provided additional statements as well as hearing 
testimony with regard to the claimed events since that time.  
Thus, an updated summary of the stressor-related statements 
must be prepared by the RO and forward to USASCRUR for the 
purpose of attempting to verify the claimed stressors.  

A Remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

Thus, for these reasons this case must be remanded once again 
for compliance with the previous remand instructions.  

As the case must be remanded for completion of this action, 
the RO should again contact the veteran and attempt to secure 
any additional stressor statements or outstanding medical 
records from him.  

Regarding the claims of service connection for hearing loss 
and the residuals of a pinched nerve in the neck, the veteran 
attributes these disabilities to injuries suffered in 
service.  Inasmuch as the development requested hereinbelow 
may result in evidence supporting these claims (see 38 
U.S.C.A. § 1154(b) (West 1991 & Supp. 2000)), these matters 
must be remanded as well for further consideration in light 
of the development requested hereinabove.

Finally, the Board notes significantly that, during the 
course of the veteran's appeal, the statutes governing 
assistance to claimants and the benefit of the doubt were 
amended.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claims, the case is remanded to the 
RO for the following action:

1.  The RO once again should take 
appropriate action to contact the veteran 
in order to have him submit any 
additional medical evidence, additional 
information, or further argument to 
support his claims for service connection 
for PTSD, hearing loss, and a pinched 
nerve in the neck.  The veteran should 
also be requested to submit the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and non-VA, who have treated him for 
symptoms of a mental disorder, hearing 
loss and a pinched nerve in the neck 
since service.  When the veteran 
responds, and provides any necessary 
authorizations, the named health care 
providers should be contacted and asked 
to provide copies of all clinical records 
documenting their treatment, which are 
not already in the claims folder.  The 
veteran should be afforded a reasonable 
amount of time to obtain and submit such 
evidence to the RO.  

2.  The RO then should take appropriate 
steps to make another request of the 
veteran for a comprehensive statement, 
containing as much detail as possible, 
regarding the stressors to which he 
alleges he was exposed in service, to 
include the events surrounding any 
reported incident where 45 people 
drowned.  The veteran should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates, places, detailed descriptions of 
events, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment, etc.  The 
veteran should also be asked to provide 
any documentation he may have regarding 
his period of service during the Korean 
War, such as his separation papers as 
well as evidence of the medals and awards 
he is alleged to have received.  The 
veteran is advised that this information 
is vitally necessary to obtain supportive 
evidence of the stressful events, and 
that he must be as specific as possible 
because, without such details, an 
adequate search for verifying information 
cannot be conducted.  

2.  Regardless of the veteran's response, 
the RO should then review the entire 
file, including the veteran's previous 
statements of stressors and any 
additional information submitted by him 
or otherwise obtained pursuant to this 
Remand, and prepare a summary of all the 
claimed stressors.  This summary, 
together with a copy of the veteran's DD 
Form 214 and DA Form 20, or equivalent, 
and all associated documents, should be 
sent to the United States Armed Services 
Center for Research of Unit Records, 7798 
Cissna Road, Springfield, Virginia 22150.  
USASCRUR should be requested to provide 
any information that might corroborate 
the veteran's alleged stressors.  That 
agency should be requested to provide 
unit histories regarding the veteran's 
assigned units and to comment of the 
likelihood that the veteran actually 
served in combat.  

3.  The RO should then schedule the 
veteran for a VA examination in order to 
determine the nature and extent of the 
claimed psychiatric disorder.  All 
necessary special studies or tests, to 
include psychological testing and 
evaluation, should be accomplished.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should 
specifically include or exclude a 
diagnosis of PTSD.  Based on his/her 
review of the case, the examiner should 
express an opinion, if possible, as to 
the medical probability that any 
currently demonstrated disorder is 
etiologically related to the veteran's 
service.  If PTSD is diagnosed, then the 
examiner should specify which stressor 
supports that diagnosis.  A complete 
rationale for any opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.  

4.  Following completion of the 
development requested hereinabove, and 
after undertaking any additional 
development deemed appropriate, including 
additional VA examinations if indicated, 
the RO should review the issues on 
appeal.  The RO in this regard must 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Then, if any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran need take no action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




